Opinion by
Walker, J.
When the case was called for trial the examiner who-had advisorily classified the item described it as “a piece of veneer, possibly 12 or 13 inches square, uniform size, having a tin top with indentation on the surface at which points the wood is to be bent to make a fruit box.” He further stated on cross-examination that it had been further advanced than “just plain Wood.” On the record presented the court could see no reason for disturbing the action of the collector, which was held presumptively correct.